Exhibit 10.1

 

ORDER FOR SUPPLIES OR SERVICES

 

 

 

1.  CONTRACT/PURCH. ORDER/ AGREEMENT NO.

2.  DELIVERY ORDER/ CALL NO.

3.    DATE OF ORDER/CALL
       (YYYYMMMDD)

4. REQ./PURCH. REQUEST NO.

5. PRIORITY

0005

 

N6258307RCMQ213

 

M67854-07-D-5031

2007 Aug 10

 

 

 

 

 

 

6. ISSUED BY

CODE

M67854

7. ADMINISTERED BY (if other than 6)

CODE

S1103A

 

 

 

 

 

 

 

MARCORSYSCOM

 

 

DCMA ATLANTA

 

8.    DELIVERY FOB

2200 LESTER STREET

 

 

ATTN: KAREN BENNER, 2300 LAKE PARK DRIVE

 

       x DESTINATION

QUANTICO VA 22134-6050

 

 

SUITE 300

 

       o OTHER

 

 

 

SMYNRA GA 30080

 

 

 

 

 

 

 

(See Schedule if other)

 

 

 

 

 

 

9.CONTRACTOR

CODE

1EFH8

 

FACILITY

 

10.  DELIVER TO FOB POINT BY (Date)

11.  MARK IF BUSINESS IS

 

 

 

 

 

 

       (YYYYMMMDD)

       x SMALL

 

 

 

 

SEE SCHEDULE

       o SMALL

 

FORCE PROTECTION INDUSTRIES, INC.

 

 

           DISADVANTAGED

NAME

DAMON WALSH

 

12. DISCOUNT TERMS

       o WOMEN-OWNED

AND

9801 HIGHWAY 78, #1

 

Net 30 days

 

ADDRESS

LADSON SC 29456

 

 

 

 

 

13. MAIL INVOICES TO THE ADDRESS IN BLOCK

 

 

 

See Item 15

 

 

 

 

14. SHIP TO

 

CODE

N65236

15. PAYMENT WILL BE MADE BY

CODE

HQ0338

 

RECEIVING OFFICE/SPAWARSYSCEN CHARLESTON

DFAS COLUMBUS SOUTH ENTITLEMENT OPS

 

MARK ALL PACKAGES

PETE WARD CODE 616PW

P.O. BOX 182264

 

AND PAPERS WITH

09C11 BLDG 3112

COLUMBUS OH 43218-2264

 

IDENTIFICATION

M/F BROOKS O’STEEN MCHS PROJECT

 

 

 

NUMBERS IN BLOCKS

NORTH CHARLESTON SC 29405-1639

 

 

 

1 AND 2

 

 

 

 

 

16. TYPE

DELIVERY/CALL

x

This delivery order/call is issued on another Government agency or in accordance
with and subject to terms and conditions of above numbered contract.

     OF

PURCHASE

 

Reference your quote dated

 

 

 

 

 ORDER

Furnish the following on terms specified herein. REF:

 

 

 

 

 

ACCEPTANCE. THE CONTRACTOR HEREBY ACCEPTS THE OFFER REPRESENTED BY THE NUMBERED
PURCHASE ORDER AS IT MAY PREVIOUSLY HAVE BEEN OR IS NOW MODIFIED, SUBJECT TO ALL
OF THE TERMS AND CONDITIONS SET FORTH, AND AGREES TO PERFORM THE SAME.

 

 

 

 

 

 

 

Force Protection Industries, Inc.

 

     /s/ Otis Byrd

 

  Otis Byrd, Director of Contracts

 

2007/08/10

                NAME OF CONTRACTOR

 

SIGNATURE

 

TYPED NAME AND TITLE

 

  DATE SIGNED

 

 

 

 

 

 

  (YYYYMMMDD)

 

 

 

 

 

 

 

x If this box is marked, supplier must sign Acceptance and return the following
number of copies:

 

 

 

17. ACCOUNTING AND APPROPRIATION DATA / LOCAL USE

 

 

 

 

 

 

 

 

 

      See Schedule

 

 

 

 

18. ITEM NO.

19. SCHEDULE OF SUPPLIES/SERVICES

20.QUANTITY

21. UNIT

22. UNIT PRICE

23. AMOUNT

 

 

     ORDERED/

 

 

 

 

 

     ACCEPTED*

 

 

 

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

*If quantity accepted by the government is

24. UNITED STATES OF AMERICA

25. TOTAL

$69,799,900.00

same as quantity ordered, indicate by X. If

TEL:

/s/ Lynn Frazier

 

10/AUG/07

26. DIFFERENCES

 

different, enter actual quantity accepted

EMAIL:

 

 

 

below quantity ordered and encircle.

BY:

CONTRACTING / ORDERING OFFICER

 

 

27a. QUANTITY IN COLUMN 20 HAS BEEN

 

 

 

 

o INSPECTED                o RECEIVED

   o ACCEPTED, AND CONFORMS TO THE

 

 

       CONTRACT EXCEPT AS NOTED

 

b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE

c. DATE

d. PRINTED NAME AND TITLE OF AUTHORIZED

(YYYYMMMDD)

 

 

GOVERNMENT REPRESENTATIVE

e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE

28. SHIP NO.

29. DO VOUCHER NO.

30. INITIALS

 

 

 

 

 

 

 

f. TELEPHONE NUMBER

g. E-MAIL ADDRESS

o PARTIAL

32 PAID BY

33. AMOUNT VERIFIED CORRECT FOR

 

 

o FINAL

 

 

36. I certify this account is correct and proper for payment

31. PAYMENT

 

34. CHECK NUMBER

a. DATE

b. SIGNATURE AND TITLE OF CERTIFYING OFFICER

o COMPLETE

 

35. BILL OF LADING NO.

(YYYYMMMDD)

 

o PARTIAL

 

 

 

 

o FINAL

 

 

37. RECEIVED AT

38. RECEIVED BY

39. DATE RECEIVED

40. TOTAL

41. S/R ACCOUNT NO.

42. S/R VOUCHER NO.

 

 

      (YYYYMMMDD)

CONTAINERS

 

 

DD Form 1155, DEC 2001

PREVIOUS EDITION IS OBSOLETE.

 

 

1

--------------------------------------------------------------------------------


 

M67854-07-D-5031

0005

 

Section B - Supplies or Services and Prices

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0001

 

 

 

25

 

Each

 

$

510,540.00

 

$

12,763,500.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CATEGORY I MRAP Vehicles

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

In Accordance with M67854-07-D-5031 SOW and PS.

 

 

 

 

 

 

 

 

 

FOB:  Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP:  N6258307RCMQ213

 

 

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER:  N6258307RCMQ213

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

 

 

$

12,763,500.00

 

 

 

ACRN AA

 

 

 

 

 

 

 

$

12,763,500.00

 

 

 

CIN: M9545007RC002540001

 

 

 

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

0002

 

 

 

100

 

Each

 

$

570,364.00

 

$

57,036,400.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CATEGORY II MRAP Vehicles

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

See SLIN descriptions below for Detail.

 

 

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: N6258307RCMQ213

 

 

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: N6258307RCMQ213

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

 

 

$

57,036,400.00

 

 

 

ACRN AA

 

 

 

 

 

 

 

$

57,036,400.00

 

 

 

CIN: M9545007RC002540002

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

M67854-07-D-5031

0005

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

000201

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAT II MRAP Vehicles

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

25 @ $570,364 = $14,259,100.00

 

 

 

 

 

 

 

 

 

 

 

In Accordance with M67854-07-D-5031 SOW and PS.

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

 

 

$

0.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

000202

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAT II Varient (JERRV) Vehicles

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

50 @ $570,364 = $28,518,200.00

 

 

 

 

 

 

 

 

 

 

 

In Accordance with M67854-07-D-5006 SOW and PS.

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

 

 

$

0.00

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

000203

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAT II Varient (JERRV) Vehicles

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

25 @ $570,364 = $14,259,100.00

 

 

 

 

 

 

 

 

 

 

 

In Accordance with M67854-07-D-5006 SOW and PS.

 

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

 

 

$

0.00

 

 

3

--------------------------------------------------------------------------------


 

M67854-07-D-5031

0005

 

Section E - Inspection and Acceptance

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

0001

 

Origin

 

Government

 

Origin

 

Government

0002

 

Origin

 

Government

 

Origin

 

Government

000201

 

Origin

 

Government

 

Origin

 

Government

000202

 

Origin

 

Government

 

Origin

 

Government

000203

 

Origin

 

Government

 

Origin

 

Government

 

4

--------------------------------------------------------------------------------


 

M67854-07-D-5031

0005

 

Section F - Deliveries or Performance

 

DELIVERY INFORMATION

 

CLIN

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

0001

 

31-DEC-2007

 

25

 

RECEIVING OFFICE/SPA WARSYSCEN

CHARLESTON PETE WARD CODE 616PW

09C11 BLDG 3112

M/F BROOKS O’STEEN MCHS PROJECT

NORTH CHARLESTON SC 29405-1639

843-218-4876

FOB: Destination

 

N65236

 

 

 

 

 

 

 

 

 

 

 

0002

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

000201

 

31-DEC-2007

 

25

 

RECEIVING OFFICE/SPA WARSYSCEN

CHARLESTON PETE WARD CODE 616PW

09C11 BLDG 3112

M/F BROOKS O’STEEN MCHS PROJECT

NORTH CHARLESTON SC 29405-1639

843-218-4876

FOB: Destination

 

N65236

 

 

 

 

 

 

 

 

 

 

 

000202

 

30-NOV-2007

 

50

 

(SAME AS PREVIOUS LOCATION)

FOB: Destination

 

N65236

 

 

 

 

 

 

 

 

 

 

 

000203

 

31-DEC-2007

 

25

 

(SAME AS PREVIOUS LOCATION)

 FOB: Destination

 

N65236

 

 

5

--------------------------------------------------------------------------------


 

M67854-07-D-5031

0005

 

Section G - Contract Administration Data

 

ACCOUNTING AND APPROPRIATION DATA

 

AA:  1771810 K5XG 312 9B616 1 068688 2D CMQ213 625837P0213W

COST CODE:  625837P0213W

AMOUNT:  $69,799,900.00

CIN M9545007RC002540001:  $12,763,500.00

CIN M9545007RC002540002:  $57,036,400.00

 

6

--------------------------------------------------------------------------------